Citation Nr: 1208799	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  88-46 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability to include secondary service connection.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2004 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction (AOJ)). 

In March 2006, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in November 2006, the Board denied the claim of service connection for a cervical spine disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in June 2008, the Court granted a Joint Motion for Partial Remand of the parties (the VA Secretary and the Veteran) and vacated and remanded that part of the Board decision, denying service connection for a cervical spine disability.  The other claims decided by the Board either were not appealed to the Court or were dismissed by the Court.  

As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2009, the Board remanded the claim of service connection for a bilateral hearing loss disability for further development and adjudication.  As the development and adjudication has not been completed by an Agency of Original Jurisdiction, the claim remains pending and not ready for appellate review by the Board. 




In January 2012, the Veteran's representative referred to a claim of service connection for depression; to claims for earlier effective dates for the grant of service connection for residuals of shrapnel wound to the head and face, hemorrhoids, tinnitus, right hand neuropathy, bilateral shoulder disability, left knee disability, shigellosis, and posttraumatic stress disorder; and to claims for increase for ulnar nerve paralysis and for a knee replacement, which were adjudicated in a rating decision in January 2008 by the RO.  In the record before the Board and in the VA's electronic data base, it is not shown that the claims have been developed for appellate review and the claims are referred to the RO for appropriate action. 

The claim of service connection for a cervical spine disability is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

After the issuance of a supplemental statement of the case in September 2011, the Veteran submitted additional evidence, consisting of VA records, pertaining to the claim of service connection for a disability of the cervical spine, without waiving the right to have the evidence initially considered by the RO or AOJ.  38 C.F.R. §§ 19.37, 20.1304.  

In a statement in October 2011, the Veteran asserted that his service-connected Reiter's syndrome worsened his neck pain.  In view of the additional evidence and the Veteran's argument, another VA examination is needed because the evidence of record is insufficient to decide the claim on the applicable theories of service connection. 







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that: 

a).  The current disability of the cervical spine is related to an injury or disease or event in service, and, if not, 

b).  The current disability of the cervical spine is caused by or aggravated by the service-connected Reiter's syndrome. 

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the disability of the cervical spine beyond its natural clinical course due to the service-connected Reiter's syndrome, as contrasted to temporary or intermittent flare-ups of symptoms.

In formulating an opinion the VA examiner is asked to consider the following facts:








The Veteran asserts that during service in Vietnam in combat he jumped out of a helicopter with a 150 pound pack on his back, jamming his spine, and that he has had cervical spine problems ever since.  The Veteran is competent to describe such an injury, even though it was not documented during service, and the Board finds the Veteran's statement credible. 

After service, on VA examination in April 2003, the diagnosis was cervical strain.  In October 2011, a CT scan by VA showed degenerative changes in the cervical spine.  

If, however, after a review of the record, an opinion on whether the current disability of the cervical spine is related to an injury or disease or event in service, and, if not, whether he current disability is caused by or aggravated by the service-connected Reiter's syndrome, is  not possible without resort to speculation, the VA examiner is asked to clarify whether such an opinion cannot be determined because the opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.   

2.  After the above development is completed, adjudicate the claim of service connection for a disability of the cervical spine, including secondary service connection. 



If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


